Determination of respondent New York City Housing Authority, dated August 8, 2001, dismissing petitioner’s grievance seeking remaining family member status, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, J-], entered September 19, 2002) dismissed, without costs.
Petitioner claims that she is a remaining family member entitled to succeed her deceased grandmother, Maria Mangual, as tenant of record of the subject Housing Authority apartment. In light, however, of the absence of any record of a written request by either Ms. Mangual or petitioner for permission for petitioner to join the Mangual household, there was substantial evidence that petitioner had not satisfied the requirements for remaining family member status set forth in respondent’s manual (see Matter of Powell v Franco, 276 AD2d 430 [2000]). Petitioner’s claims that she was denied her right to counsel at the July 18, 2001 hearing at which her grievance was denied, and that respondent’s attorneys violated Code of Professional Responsibility DR 7-104 (a) (1) and (2) (22 NYCRR 1200.35 [a] [1], [2]) by advising her that she did not need an attorney for the proceedings and questioning her on matters about which the parties’ interests diverged, are without record support. Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.